              Case 2:19-cr-00245-RSM Document 73 Filed 12/11/20 Page 1 of 2




 1                                                   CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,                     ) No. CR19-245-RSM
 9                                                 ) ORDER TO CONTINUE TRIAL AND
                     Plaintiff,                    ) PRETRIAL MOTIONS DATES
10                                                 )
                v.                                 )
11                                                 )
     JOSUE UBALDO CALVARIO,                        )
12                                                 )
                     Defendant.                    )
13                                                 )
14          THE COURT has considered the unopposed motion to continue the trial date
15   and pretrial motions deadline and finds that:
16          (a) taking into account the exercise of due diligence, a failure to grant a
17   continuance in this case would deny counsel for the defendant the reasonable time
18   necessary for effective preparation due to counsel’s need for more time to review the
19   evidence, consider possible defenses, and gather evidence material to the defense, as set
20   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and
21          (b) a failure to grant such a continuance in this proceeding would likely result in
22   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
23          (c) the additional time requested is a reasonable period of delay, as the defendant
24   has requested more time to prepare for trial, to investigate the matter, to gather evidence
25   material to the defense, and to consider possible defenses; and
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                         Seattle, Washington 98101
       (Josue Calvario, CR19-245-RSM) - 1                                        (206) 553-1100
               Case 2:19-cr-00245-RSM Document 73 Filed 12/11/20 Page 2 of 2




 1           (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4           (e) the additional time requested between the current trial date of January 25,
 5   2021, and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8           (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10           IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to May 10, 2021, and that pretrial motions shall be filed no later than April 8,
12   2021.
13
14           DATED this 11th day of December, 2020.
15
16                                               A
                                                 RICARDO S. MARTINEZ
17                                               CHIEF UNITED STATES DISTRICT
                                                 JUDGE
18
19
20   Presented by:

21   s/ Christopher M. Sanders
     Assistant Federal Public Defender
22   Attorney for Josue Calvario
23
24
25
26

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                    1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                           Seattle, Washington 98101
       (Josue Calvario, CR19-245-RSM) - 2                                          (206) 553-1100
